DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the claims
Claims 10 – 25 were pending in the instant Application.
With amendment filed on February 06, 2022, Applicant have amended claims 10, 13, 19, 24, and 25.
Claims 10 – 25 are pending in the instant application.

Response to Arguments
Applicant's arguments filed February 06, 2022 have been fully considered but they are not persuasive.
Regarding claim 10, applicant argues 
“Independent claims 10, 19 and 24 have been amended to clarify the use of subsampled replicas in constructing the baseband signal. 
i. The Action states on page 8 lines 17, that Fuller discloses "wherein said replicates being used to reconstruct an entirety of said base-band signals (see figure 1, component 105, column 3, lines 43-53)". 
Applicant has reviewed the referenced section of Fuller and indeed the entirety of Fuller and finds no teaching or suggestion of the use of "replicates" nor for that matter the use of replicates to "reconstruct an entirety of the base-band signals". There is no evidence that Fuller teaches or suggest the concept of replicates or subsampling. These limitations as recited in claim 10 are missing from Fuller, the assertion in the Action of "said replicates being used to reconstruct an entirety of said base-band signals" is not supported by Fuller. 
Furthermore, the use of replicates to reconstruct a baseband signal cannot be contemplated by Fuller since Fuller describes a mixer based down conversion of the feedback signal to baseband. Digitization of this down converted feedback signal is then done at baseband frequency. (col 5, lines 65 to col 6, line 6, which states " Multiplexer 132 selects down conversion carrier frequencies fdl, fd2 and fdm in order to mix output yowt(t) of amplifier 112 down to baseband one band at a time. In alternative embodiments, down conversion mixer 130 can be implemented using methods and techniques known in the art, using, for example, a single or dual conversion tuner depending on the particular application and its specifications. In an alternative embodiment, one or more bands can be converted down to baseband in parallel."). Fullers' down converted baseband signals are then in a second step sampled by an A/D converter ... at the same sample rate as the input baseband signal to the predistortion actuator (Fuller: column 6, line 37 "... same sample rate as the input signal to predistortion actuator..."). In other words, Fuller does not teach sampling at frequencies other than baseband. Thus, Fuller cannot contemplate the use of replicas, as in the subject claims. 
In introducing JRG Oya, the Action alleges "it would have been obvious to... to have... the sampling frequency being further chosen such that there is no aliasing between replicates of the sampled RF signals. The motivation or suggestion to do so is to remove unwanted signals from the signal of interest" 
Applicant disagrees, as employing subsampling of JRG in Fuller (sampling of down converted signals to baseband signals, which are sampled at the same sample rate as the input baseband signal to the predistortion actuator) will not solve the deficiencies in Fuller. Subsampling is performed on a bandpass RF signal which allows the signal spectrum to be folded to lower frequencies where replicas of the of the RF at baseband can be used to extract the baseband signal. Use of JRG Oya in Fuller would thus obviate the teachings in Fuller of its mixer, downconverter and receive processor. Which in the Applicants view is contrary to the teachings of Fuller. 
Accordingly, Applicant submits that Fuller and JRG Oya taken singly or in combination neither teach nor suggest the subject matter defined by amended claims 10, 19 or claims 10-23, and 25 which depend therefrom. Withdrawal of the rejection is requested. 
Further with regard to the rejection of claim 24(referred to as 25 in the Action), Applicant submits that similar arguments made above apply. Accordingly, Applicant submits that Fuller and JRG Oya taken singly or in combination neither teach nor suggest the subject matter defined by amended claims 24. 
Accordingly, it is respectfully submitted that the rejection is overcome and respectfully requested that the rejection be withdrawn.”

However the Office respectfully disagrees. The Office submits that Fuller in view of JRG Oya et al teach all cited limitations of claim 10. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Office further submits that Fuller teaches a linearized transmitter (see figure 6) comprising: a digital predistorter in a transmit signal path effecting predistortion of input baseband signals to output predistorted signal (see figure 1 and 2); a power amplifier connected in the transmit signal path to amplify the predistorted signals for transmission as radio frequency (RF) signals (see figure 1, component 112, figure 2, component 212 and column 3, line 45); an analyzing and modelling stage for modelling at least one nonlinearity in the power amplifier and providing predistorter coefficients to update the digital predistorter (see figure 1, component 105, 108 and 101 and column 3, lines 43 – 53); and a signal observation feedback receiver, receiving a feedback signal taken from an output of the power amplifier; (see column 3, lines 43 – 65, “, the system uses a feedback receiver to process a portion of the multi-band output signal whose bandwidth is less than the bandwidth of the entire multi-band signal”), said signal observation feedback receiver operable for providing samples of the feedback signal to the analyzing and modelling stage for modelling said at least at least one nonlinearity and for effecting real-time estimation (see figure 1, component 105,  column 3, lines 43 – 53) and wherein said samples of feedback signals being used to reconstruct an entirety of said baseband signals  (see figure 1, component 105,  column 3, lines 43 – 65  and column 6, lines 6 – 20, Column 9, lines 25 – 31 “, the feedback receiver LO frequency is selected to the appropriate band. In one embodiment, only one band is considered at a time. In alternative embodiments, for example, systems with parallel receive signals paths, more than one band can be considered at a time”). Fuller does not expressly disclose selecting the subsampling frequency to produce a replica of the . However, in analogous art, JRG Oya teach a subsampling a multiband or ultra-wideband signal sample being provided at a subsampling frequency chosen to produce replicates corresponding to sampled portions of the input feedback signal, the subsampling frequency being further chosen such that there is no aliasing between replicates of the subsampled RF signals, (see page 3224 section I. paragraph 3, page 3225, section II subsection A and B and equation 1) and wherein said subsampled replicates being used to reconstruct an entirety of said baseband signals (see page 3224 section I. paragraph 3, page 3225, section II subsection A and B and equation 1 “In subsampling receivers, an RF signal is sampled using frequencies lower than the maximum input frequency but larger than two times the signal bandwidth. One of the low-frequency replicas of the sampling product, which contains a baseband signal, is then directly digitized”). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was made to have a frequency the sampling frequency being further chosen such that there is no aliasing between replicates of the sampled RF signals. The motivation or suggestion to do so is to remove unwanted signals from the signal of interest band. Therefore Fuller in view of JRG Oya et al teach all the limitations of claim 10. Therefore claims 10 remains stand rejected.
With respect all other claims the Applicant makes same argument as the argument applied to claim 10. Therefore, the same response applied to the argument with respect to independent claims above is applied here.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10 – 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fuller (US 8,391,809) in view of JRG Oya et al (J. R. G. Oya, F. Munoz, A. Torralba, A. Jurado, A. J. Garrido and J. Banos, "Data Acquisition System Based on Subsampling for Testing Wideband Multistandard Receivers," in IEEE Transactions on Instrumentation and Measurement, vol. 60, no. 9, pp. 3234-3237, Sept. 2011, doi: 10.1109/TIM.2011.2128710.).
Regarding claim 10, Fuller teaches a linearized transmitter (see figure 6) comprising: a digital predistorter in a transmit signal path effecting predistortion of input baseband signals to output predistorted signal (see figure 1 and 2); a power amplifier connected in the transmit signal path to amplify the predistorted signals for transmission as radio frequency (RF) signals (see figure 1, component 112, figure 2, component 212 and column 3, line 45); an analyzing and modelling stage for modelling at least one nonlinearity in the power amplifier and providing predistorter coefficients to update the digital predistorter (see figure 1, component 105, 108 and 101 and column 3, lines 43 – 53); and a signal observation feedback receiver, receiving a feedback signal taken from an output of the power amplifier; (see column 3, lines 43 – 65, “, the system uses a feedback receiver to process a portion of the multi-band output signal whose bandwidth is less than the bandwidth of the entire multi-band signal”), said signal observation feedback receiver operable for providing samples of the feedback signal to the analyzing and modelling stage for modelling said at least at least one nonlinearity and for effecting real-time estimation (see figure 1, component 105,  column 3, lines 43 – 53) and wherein said samples of feedback signals being used to reconstruct an entirety of said baseband signals  (see figure 1, component 105,  column 3, lines 43 – 65  and column 6, lines 6 – 20, Column 9, lines 25 – 31 “, the feedback receiver LO frequency is selected to the appropriate band. In one embodiment, only one band is considered at a time. In alternative embodiments, for example, systems with parallel receive signals paths, more than one band can be considered at a time”). Fuller does not expressly disclose selecting the subsampling frequency to produce a replica of the . However, in analogous art, JRG Oya teach a subsampling a multiband or ultra-wideband signal sample being provided at a subsampling frequency chosen to produce replicates corresponding to sampled portions of the input feedback signal, the subsampling frequency being further chosen such that there is no aliasing between replicates of the subsampled RF signals, (see page 3224 section I. paragraph 3, page 3225, section II subsection A and B and equation 1) and wherein said subsampled replicates being used to reconstruct an entirety of said baseband signals (see page 3224 section I. paragraph 3, page 3225, section II subsection A and B and equation 1 “In subsampling receivers, an RF signal is sampled using frequencies lower than the maximum input frequency but larger than two times the signal bandwidth. One of the low-frequency replicas of the sampling product, which contains a baseband signal, is then directly digitized”). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was made to have a frequency the sampling frequency being further chosen such that there is no aliasing between replicates of the sampled RF signals. The motivation or suggestion to do so is to remove unwanted signals from the signal of interest band.
Regarding claim 11, which inherits the limitations of claim 10, Fuller in view of JRG Oya et al further teach said estimation including estimating coefficients for the digital predistorter based on said provided samples (see Fuller figure 1, component 108 and figure 2, component 208 “coefficient calculator”).
Regarding claim 12, which inherits the limitations of claim 11, Fuller in view of JRG Oya et al further teach wherein said estimating includes recomputing coefficients for the digital predistorter (see Fuller figure 1, component 108 and figure 2, component 208 “coefficient calculator” and column 5, lines 23 – 45, and column 6, 33 – 45, “coefficient calculator updates coefficient vector”).
Regarding claim 13, which inherits the limitations of claim 10, Fuller in view of JRG Oya et al further teach wherein said analyzing and modeling stage is further configured to: perform time alignment of the samples of the feedback signals (see figure 2, component 242); and 2perform reconstruction of complex baseband signals from sampling said outputs of said concurrent multi-band transmitter (see Fuller figure 1 and 2).
Regarding claim 14, which inherits the limitations of claim 10, Fuller in view of JRG Oya et al further teach wherein said signal observation feedback receiver is configured to: down-convert samples of the feedback signals; and extract from said down-converted samples a baseband equivalent (see Fuller figure 1, component 130, figure 2, component 230)
Regarding claim 15, which inherits the limitations of claim 10, Fuller in view of JRG Oya et al further teach wherein providing said samples of the feedback signal includes sampling of multiple frequency segments of the feedback signal by the signal observation feedback receiver (see Fuller figure 2, component 244) 
Regarding claim 16, which inherits the limitations of claim 10, Fuller in view of JRG Oya et al further teach wherein sampling of the feedback signal by the signal observation feedback receiver comprising subsampling of the feedback signal by the signal observation feedback receiver (see Fuller figure 2, component 244 “lower sampling rate”)
Regarding claim 17, which inherits the limitations of claim 10, Fuller in view of JRG Oya et al further teach wherein the signal observation feedback receiver is implemented with a sampling clock to avoid aliasing (see JRG Oya (see page 3225, equation 1).
Regarding claim 18, which inherits the limitations of claim 10, Fuller in view of JRG Oya et al further teach wherein providing said samples of the feedback signal includes sampling at frequency rates lower than a carrier frequency of the output signal and higher than the output signal bandwidth (see Fuller figure 2)
Regarding claim 19, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 10 is applicable hereto.
Regarding claim 20, which inherits the limitations of claim 19, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 15 is applicable hereto.
Regarding claim 21, which inherits the limitations of claim 20, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 18 is applicable hereto.
Regarding claim 22, which inherits the limitations of claim 20, Fuller in view of JRG Oya et al further teach wherein sampled multiple frequency portions being replicates for use in reconstructing a baseband signal (see Fuller figure 2, component 228 and column 6, lines 33 - 45).
Regarding claim 23, which inherits the limitations of claim 20, Fuller in view of JRG Oya et al further teach wherein sampling over the multiple frequency segments of the at least one output signal comprises: subsampling a measured signal observed with the observation receiver of the at least one output signal of the output of the transmit chain to produce a resultant subsampled signal having a spectral representation that is a folded copy of an original spectral representation of the measured signal (see Fuller figure 2, component 228, 244 and column 6, lines 33 - 45).
Regarding claim 24, Fuller teaches method for linearizing a transmitter (see figure 1 and 2), said method comprising: applying a baseband signal to a transmit signal path (see column 3, lines 65 – column 4, lines 4 “baseband input signal”); producing at least one output signal from a power amplifier in a transmit signal path(see figure 1 and 2, output of PA); sampling at least one observed signal of the output signal in the transmit signal path using a feedback receiver (see figure 2, component 244), and wherein the sampling is over multiple frequency segments of the output signal (see figure 1 and 2, multiband signals); and determining one or more sets of predistortion coefficients for controlling operation of a digital predistorter to predictor signals applied to the transmit signal path, by using one or more 4sets of predistortion coefficients for said predistorting, said coefficients being determined at least in part from the sampled multiple frequency segments of the output signal (see figure 1, component 108 and figure 2, component 208 “coefficient calculator” and column 5, lines 23 – 45, and column 6, 33 – 45, “coefficient calculator updates coefficient vector”). Fuller does not expressly disclose the subsampling frequency. However, in analogous art, JRG Oya teach a subsampling a multiband or ultra-wideband signal at a frequency lower than twice a highest signal frequency, but higher than two times a signal bandwidth (see page 3225, equation 1). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was made to have a sampling frequency at a frequency lower than twice a highest signal frequency, but higher than two times a signal bandwidth. The motivation or suggestion to do so is to reduce the number of analog building blocks and relaxes the specifications of ADC. 
Regarding claim 25, which inherits the limitations of claim 24, Fuller in view of JRG Oya et al further teach further configured with: a plurality of said digital predistorters, each to effect predistortion of one of a plurality of concurrent multiband input signals (see Fuller figure 1 and 2); and a concurrent multiband transmitter including said power amplifier to amplify the predistorted concurrent multiband signals for said transmission (see Fuller figure 1 and 2); and wherein said predistorters are updated by a single analyzing and modelling stage based on samples from a single signal observation feedback receiver (see figure 1 and 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633